TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00338-CR



                                  Jeffery Ryan Moore, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2014-031, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Jeffrey Ryan Moore was charged with the trafficking of a child and with compelling

the prostitution of a child. See Tex. Penal Code §§ 20A.02(a)(7) (specifying that person commits

offense if he “knowingly . . . traffics a child and by any means causes the trafficked child to engage

in, or become the victim of, conduct prohibited by” statute governing compelling prostitution), (b)(1)

(explaining that offense is first-degree felony if conduct involves compelling prostitution “regardless

of whether the actor knows the age of the child at the time the actor commits the offense”),

43.05(a)(2) (providing that person commits offense if he “knowingly . . . causes by any means a child

younger than 18 years to commit prostitution, regardless of whether the actor knows the age of the

child at the time the actor commits the offense”), (b) (stating that offense is first-degree felony). At

the end of the guilt-or-innocence phase, the jury determined that Moore was guilty of both counts.

Moore elected to have the district court determine his punishment in the event that the jury found
him guilty. At the end of the punishment phase, the district court determined that Moore should be

sentenced to thirty years’ imprisonment for each count and rendered its judgments of conviction

accordingly. See id. § 12.32 (listing permissible punishment range for first-degree felony). Moore

appeals the district court’s judgments of conviction.

               Moore’s court-appointed attorney has filed a motion to withdraw supported by a brief

concluding that the appeal is frivolous and without merit. Counsel’s brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. See 386 U.S. 738, 744-45 (1967); Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75, 81-82 (1988)

(explaining that Anders briefs serve purpose of “assisting the court in determining both that counsel

in fact conducted the required detailed review of the case and that the appeal is . . . frivolous”).

Moore’s counsel has represented to the Court that he provided copies of the motion and brief to

Moore; advised Moore of his right to examine the appellate record, file a pro se brief, and pursue

discretionary review following the resolution of the appeal in this Court; and provided Moore with

a form motion for pro se access to the appellate record along with the mailing address of this Court.

See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Moore requested and received

the appellate record and filed a pro se brief. In addition, Moore has requested the appointment of

another attorney.

               We have independently reviewed the record and Moore’s pro se brief and have found

nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d
2
at 766. We agree with counsel that the appeal is frivolous and without merit. We grant counsel’s

motion to withdraw and affirm the district court’s judgments of conviction.1



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Rose, Justices Puryear and Pemberton

Affirmed

Filed: August 25, 2016

Do Not Publish




       1
         No substitute counsel will be appointed. Should Moore wish to seek further review of his
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. See generally Tex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules of appellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.

                                                   3